Title: To John Adams from William P. Gardner, 29 April 1818
From: Gardner, William P.
To: Adams, John


				
					Venerable Sir,
					Washington City, D.C. 29 April 1818.
				
				A Stranger to you, an Apology is justly due on my part for the Liberty I take in addressing this Letter.The Hand of time will, ere a period but short in it’s Duration must elapse, sweep from this sublunary stage of Existence the few remaining revolutionary Patriots who, by their wisdom in Council and their valour in the field plannd and establishd the Liberty and independence of our happy Country.—Millions unborn, whose lot it will be to participate in the Enjoyment of those Blessings, will engrave on the tablet of their Hearts the memory of those Sages and Heroes who atchieved for them the glorious inheritance of the Rights of Man.—So long ago as the Presidency of Genl. Washington, under whose Administration I was engaged in public Life, I contemplated the publication of a splendid Copy of the Declaration of American Independence with emblematical Ornaments and fac similies of the Signatures, to be executed in a manner, that, while it wou’d form an elegant Ornament for the Drawing Room, would at all times be at Hand for the Contemplation and study of the rising Generation.—While they beheld in that charter of our Country’s Rights a full Enumeration of those causes which paved the Way to the Independence and Liberty of our Country, they wou’d, at the same time, have presented to their view fac similies of the Signatures of those Heroes and Statesmen to whose Wisdom and valour (under the protection of the Supreme Ruler of the Universe) they are indebted for the rich Inheritance transmitted to them and to their posterity.Previous to entering upon this publication I thought it but right and proper, touching the plan and method of its Execution; to consult the illustrious Patriot and statesman who sustaind a most arduous and conspicuous part in the Councils of the Nation during her revolutionary Struggle.—Accordingly on the 13 February 1813 I addressd a Letter to Thomas Jefferson Esqr. enclosing a sketch furnishd by the late Mr. Barralet of Philadelphia at the Request of the Person with whom I was then about to undertake this Business.—The enclosed is a Copy of Mr: Jefferson’s Letter to me in Reply.—On the Receipt of this Letter I did not, nor indeed cou’d I, hesitate as to the Arrangement of the plan.—On the three Oval Medallions I intended to have had engraved the Likenesses of Mr. President Hancock, Mr. Jefferson and yourself—But Sir, it has so happened that my Confidence in mankind has been misplaced.—The Person to whom I first mentioned it and with whom I had made Arrangements, in Copartnership for the completion of this Undertaking, without giving me any notice whatever of his intention, I have every Reason to believe, tho’, his name does not appear as a principal, is now going on with my indended Publication. I have judged it unnecessary to enter into any altercation on the Subject.—It is however with the most poignant feelings of Indignation, as well as deep Regret, I have learnt that your Likeness is not intended to embellish the plate.—It has indeed fallen into evil Hands—It is to be lamented that party Spirit too frequently hurries men to most unwarrantable Lengths, even to withold the Tribute of Justice—During a pending Election for the Gubernatorial Chair of Pennsylvania when that illustrious patriot and Statesman Thomas McKean was in nomination, it was, by his Opponents, most industriously whispered and circulated that his Signature was no where to be found attatchd to the Declaration of American Independence, and One Editor in Philadelphia had the Hardihood and unblushing impudence to assert openly in his paper that this was the fact.—The late General John Barker, formerly Mayor of Philadelphia, addressd to me a Letter requesting that I wou’d myself examine the Declaration of American Independence and asscertain the fact.—I went to the Department of State, examind the original Parchment deposited there and found that the Signature of Mr. McKean was affixt to the Declaration in its proper place.—I transmitted to General Barker a Certificate signd by myself to that Effect.—The tongue of falshood was silenced.—It was a base attempt, in subserviency to party Purposes, to rob one of our best and most illustrious revolutionary Patriots of his just Due.—It produced an Effect directly the opposite to that which was intended.—It recoil’d with tenfold force upon the Heads of its guilty Authors.—In order to do Justice, the People of these United States only desire the Lights of information.—Let there be Light and they seldom fail to form a correct Estimate of the value of Men as well as measures.—They may indeed for a time be misled by Deep Design and dark Intrigue and what people in any Portion of the Globe have not been? I know of none.—I am well convinced the American People can never stain their national Character with the foul Crime of Ingratitude, justly reckond the blackest in the catalogue of human Crimes.—No! tis impossible.—When those party feuds and Divisions which have unhappily too much distracted and divided our common country shall have passed away, or are burried in Oblivion, Posterity will be proud to render the tribute of Justice to the Memory, the exalted civic virtues and public services of her departed Patriots, Heroes and statesmen.—At a time when the timid were wavering and the lukewarm indifferent to, or Shrunk from the Performance of their Duty, you Sir, stood forth the undaunted Champion of an oppressed People.—At the Risque and Hazzard of every thing near and dear you proved yourself to adopt the Language of the illustrious Jefferson “The Pillar of support on the floor of Congress of the Declaration of American Independence and its ablest Advocate and Defender against the multifarious Assaults it encountered.”“Fiat justitia si ruat Cælum.” is a Maxim that ought to hold good in national as well as individual Concerns.—In Accordance with the Essential principle of that maxim I think it a sacred duty which I owe to the American People, as well as to you, Sir, to publish for their Information the letter of Mr. Jefferson on the Subject of this glorious Charter of our Country’s Rights.—Here they have before their Eyes, thank God, an Evidence of your unshaken firmness, and Patriotism at a time that really tried Men’s Souls, an Evidence that never can, and I confidently trust, never will be calld in Question by the American People.—They will not cease to cherish with the tenderest Care the memory of a Patriot and Statesman who was the pillar in Support of the Charter of their Country’s Rights, it’s ablest Defender on the floor of Congress against the various Assaults of its Enemies and One who continued stedfast in the good faith from Beginning even unto the End.—You Sir, have indeed lived in a most eventful Period.—After having been one of the most conspicuous founders of the Liberties of your Native Country you have witnessed the prostration of Dynasties which have held their Duration uninteruptedly for many Centuries.—You have lived to see the Re-Establishment of those Dynasties throughout almost all Europe.—Amid these mighty convulsions you have seen your Country twice drawn into the vortex of national Conflict,—It has pleased the Almighty to lengthen out your Days untill you have beheld her placed in an attitude so firm and unshaken as not only to withstand the assaults of two of the most powerful nations in the world, but finally to come out of the Battle coverd with Glory and with victory.—You have lived to see her independence and Liberty establishd upon a foundation so solid and lasting that the powers of Europe combined will never be able to shake them if the American People continue, as heretofore, and, as I trust in God they ever will be, true to themselves, firm and united in their country’s cause.—The Reflection must be to you, Sir, a source of the highest Gratification that you have been one of the main Pillars and principal founders of this rising Republic, the only free Country on the face of the Earth and the last Assylum for the oppressed of all Nations.—You will readily conceive, venerable Sir, and no Doubt do me the Justice to believe, that no sinister motives have induced me to write you this Letter.—Sychophancy forms no part of the Ingredients composing my Character.—I never was.—I never can be a supple, cringing time server. In the Language of your illustrious departed Friend and compatriot the late Governor McKean of Pennsylvania, in his Letter to you of 13 June 1812 you have some time since shaken Hands with the political world and bade farewell to each other.—You have no places of Honor or profit to bestow.—On my part, I have none to ask.—It was always my Intention, when the publication of the Declaration of American Independence made its Appearance—to publish the Letter of Mr. Jefferson.—That important State paper is now publish’d by another Hand, Mr. Benjamin Owen Tyler of this City, in a very elegant Stile with fac Similies of the Signatures.—Honor to whom it is due.—The Performance of an Act of Justice towards one of our best of Patriots and statesmen is the sole motive which induces me thus to address you.—“Let others hail the rising Sun, “I bow to him whose race is run.”May a beneficent Providence continue to extend to you the Enjoyment of Health and every other Blessing and may the close of your Days be as tranquil and happy as the whole tenor of your valuable Life has been glorious and useful to your native Country is the wish of / Venerable Sir, / most respectfully / Your obed.  Hb:  Servt.  
				
					William P. Gardiner
				
				
					I shou’d be happy to receive a few Lines from you to know that this Communication has reachd your Hand.—I formerly, under the Presidency and Appointment of Thomas Jefferson, acted as Consul of the United States for Demerara and its Dependencies in South America.—
				
			